

Exhibit 10.3


POST HOLDINGS, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT




Post Holdings, Inc. grants a Non-Qualified Stock Option (the “Option”) to
_______________ (“Optionee”), effective _______________ (“Grant Date”), to
purchase a total of __________ shares of its Stock at an exercise price of
$_______ per share pursuant to the Post Holdings, Inc. 2012 Long-Term Incentive
Plan (the “Plan”), upon the terms hereafter provided in this Non-Qualified Stock
Option Agreement (this “Agreement”). Any capitalized terms, not otherwise
defined herein, have the meanings given to such terms in the Plan.
NOW THEREFORE, the Company and Optionee agree, for and in consideration of the
terms hereof, as set forth below.
1.Exercise. Subject to the provisions of the Plan and the following terms,
Optionee may exercise the Option from time to time by tendering to the Company
(or its designated agent), written notice of exercise, which will state the
number of shares under the Option to be exercised, together with the purchase
price in either cash or, if the Committee so permits, in Shares at the Fair
Market Value. Notwithstanding the foregoing, if the Committee so permits, the
purchase price may be payable through a net or cashless exercise as permitted by
the Committee or through such other methods or forms as the Committee may
approve in its discretion subject to such rules and procedures as it may
establish.
2.Vesting and When Exercisable.
(a)The Option vests and becomes exercisable in accordance with Section 2(b)
below. Subject to the provisions of the Plan and any vesting and other terms
herein, the Option remains exercisable through the tenth anniversary of the
Grant Date (“Expiration Date”) unless Optionee is no longer employed by the
Company (or its Affiliates or Parent, if any), in which case the Option is
exercisable only if permitted by, and in accordance with, the provisions of
Section 3 below.
(b)The Option vests while Optionee is employed by the Company (or an Affiliate
or Parent, if any), and is exercisable, as follows: one third (1/3) of the
shares covered by the Option shall vest on each of the first, second and third
anniversaries of the Grant Date; provided, however, that upon Optionee’s death
or Disability, the number of shares of Stock subject to the Option that would
have vested during the Company’s fiscal year in which Optionee’s death or
Disability occurs (but which had not vested in such fiscal year prior to the
date of Optionee’s death or Disability), will fully vest as of the date of
Optionee’s death or Disability.
3.Accelerated Vesting and Limitation on Exercise Period.
(a)Notwithstanding Section 2(b) above, the Option shall vest before the normal
vesting dates set forth in Section 2(b) above upon the occurrence of a Change in
Control while Optionee is employed by the Company (or an Affiliate or Parent, if
any) if the Option will not remain outstanding following such Change in Control
and the surviving corporation or Parent makes settlement of the full value of
the outstanding Option (whether or not then exercisable) in cash or cash
equivalents followed by the cancellation of the Option. If, upon the occurrence
of a Change in Control while Optionee is employed by the Company (or an
Affiliate or Parent, if any), the Option remains outstanding following the
Change in Control, the Option is assumed by the surviving corporation or Parent,
or the surviving corporation or Parent substitutes options with substantially
the same terms for the Option, then the Option shall continue to vest in
accordance with Section 2(b) above, unless Optionee has a “Qualifying
Termination” as hereafter defined. Upon the occurrence of a Qualifying
Termination, the Option shall automatically become fully vested, notwithstanding
the normal vesting dates set forth in Section 2(b) above.



1

--------------------------------------------------------------------------------







(b)Once the Option vests and becomes exercisable as provided above, the Option
shall remain exercisable for the periods set forth below or until the Expiration
Date, whichever occurs first. Thereafter, the unexercised portion of the Option
is forfeited and may not be exercised.
(i)In the event of the death of Optionee, the Option is exercisable for three
years.
(ii)In the event of the Disability of Optionee, the Option is exercisable for
three years.
(iii)In the event of the voluntary termination of Optionee’s employment with the
Company (and its Affiliates and Parent, if any), the Option is exercisable for
three years.
(iv)In the event of the involuntary termination of Optionee’s employment with
the Company (and its Affiliates and Parent, if any), other than a termination
for death, Disability, or Cause, the Option is exercisable for six months.
(c)For purposes hereof, a “Qualifying Termination” means a termination of
Optionee’s employment with the Company (and its Affiliate and Parent, if any)
within two years of a Change in Control Date (i) by the Company (or an Affiliate
or the Parent, if any) without Cause, or (ii) by the Optionee for “Good Reason”.
For purposes hereof, “Good Reason” means (A) a material reduction in Optionee’s
base salary, bonuses or incentive compensation; (B) a material reduction in the
kind or level of employee benefits, fringe benefits or perquisites to which
Optionee is from time to time entitled; (C) a diminution or adverse change in
Optionee’s titles, authorities, duties, responsibilities or reporting
relationships, or the assignment to Optionee of duties that are inconsistent
with, or materially impair his ability to perform, the duties of his position
prior to the Change in Control; or (D) a change in the geographic location by 50
miles or more at which Optionee must perform his services.
4.Forfeiture.
(a)This Section 4 sets forth the circumstances under which the Option will be
forfeited. All shares not vested shall be forfeited upon Optionee’s receipt of
written notice from the Committee of the occurrence of any of the following
events (such notice is referred to as the “Forfeiture Notice”):
(i)Optionee is terminated for Cause;
(ii)Optionee engages in competition with the Company; or
(iii)Optionee engages in any of the following actions: (A) intentional
misconduct in the performance of Optionee’s job with the Company or any
subsidiary; (B) being openly critical in the media of the Company or any
subsidiary or its directors, officers, or employees or those of any subsidiary;
(C) pleading guilty or nolo contendere to any felony or any charge involving
moral turpitude; (D) misappropriating or destroying Company or subsidiary
property including, but not limited to, trade secrets or other proprietary
property; (E) improperly disclosing material nonpublic information regarding the
Company or any subsidiary; (F) after ceasing employment with the Company,
inducing or attempting to induce any employee of the Company or any Subsidiary
to leave the employ of the Company or any subsidiary; (G) after ceasing
employment with the Company, hiring any person who was a manager level employee
of the Company or any subsidiary; or (H) inducing or attempting to induce any
customer, supplier, lender, or other business relation of the Company or any
subsidiary to cease doing business with the Company or any subsidiary.



2

--------------------------------------------------------------------------------







(b)Upon Optionee’s receipt of the Forfeiture Notice, the portions of the Option
not vested will be forfeited and may not be exercised. Notwithstanding any other
provision of the Option, any portion of the Option that is vested (either in
accordance with the normal vesting dates set forth in Section 2 or pursuant to
an acceleration of vesting under Section 3) and is or becomes exercisable on or
after the date on which Optionee receives the Forfeiture Notice shall remain
exercisable for seven (7) days following the date on which Optionee receives the
Forfeiture Notice (but in no event later than the Expiration Date). Therefore,
any vested and exercisable portion of the Option that is not exercised within
such seven (7) day period (or by the Expiration Date if earlier) will be
forfeited and may not be exercised. The Committee or entire Board may waive any
condition of forfeiture described in this Section.
5.Governing Law. This Agreement shall be governed by the laws of the State of
Missouri without reference to the conflict of laws provisions thereof. The
Optionee shall be solely responsible to seek advice as to the laws of any
jurisdiction to which he may be subject, and participation by the Optionee in
the Plan shall be on the basis of a warranty by the Optionee that he may
lawfully so participate without the Company being in breach of the laws of any
such jurisdiction.
6.Amendment. No amendment or modification of this Agreement shall be valid
unless the same shall be in writing and signed by the Company and Optionee. The
foregoing, however, shall not prevent the Company from amending or modifying the
Plan except that no such amendment or modification shall adversely affect the
Optionee’s rights under this Agreement.
7.No Assignment or Transfer. During the lifetime of the Optionee, the Option
shall be exercisable only by the Optionee. The Option shall not be assignable or
transferable other than by will or by the laws of descent and distribution.
Notwithstanding the foregoing, the Optionee may request authorization from the
Committee to assign his rights with respect to the Option granted herein to a
trust or custodianship, the beneficiaries of which may include only the
Optionee, the Optionee’s spouse or the Optionee’s lineal descendants (by blood
or adoption), and, if the Committee grants such authorization, the Optionee may
assign his rights accordingly. In the event of any such assignment, such trust
or custodianship shall be subject to all the restrictions, obligations, and
responsibilities as apply to the Optionee under the Plan and this Agreement and
shall be entitled to all the rights of the Optionee under the Plan.
ACKNOWLEDGED
 
POST HOLDINGS, INC.
AND ACCEPTED:
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
Optionee:
 
 
 
 
 
Name:
 
 
 
 
 
Date
 
Title:
 






3